Execution Version




______________________________________________________________________________













COMMON STOCK PURCHASE AGREEMENT







by and among







MANCHESTER EXPLORER L.P.

(Investor)




BEAR LAKE RECREATION INC

(Company)




and the




THREE CONTROLLING SHAREHOLDERS




As of April 5, 2017



















______________________________________________________________________________








--------------------------------------------------------------------------------







COMMON STOCK PURCHASE AGREEMENT




THIS COMMON STOCK PURCHASE AGREEMENT, (together with all exhibits, schedules,
supplements, amendments and modifications, collectively, this “Agreement”) is
made as of April 5, 2017, by and between BEAR LAKE RECREATION INC., a Nevada
corporation whose principal executive offices are located at 8867 South Capella
Way, Sandy, UT 84093 (the “Company”), those individuals set forth on the
signature page hereto who are shareholders of the Company and also the executive
officers and directors of the Company (each a “Controlling Shareholder” and
collectively, the “Three Controlling Shareholders”), and MANCHESTER EXPLORER,
L.P., a Delaware limited partnership (the “Investor”). The Company, the
Controlling Shareholders and the Investor shall sometimes be referred to herein
each as a “Party” and collectively, as the “Parties.” All capitalized terms not
defined elsewhere herein, shall have the meanings set forth in Section 1.1.




WITNESSETH:




WHEREAS, as of the date hereof, the Company has (i) 1,249,816 shares of Common
Stock, and (ii) no other securities issued and outstanding;




WHEREAS, prior to or simultaneously with and as a condition to Closing and to
induce the Investor to purchase the 2,900,000 Shares from the Company (the
“Acquisition”), certain shareholders of the Company (each a “Cancelling
Shareholder” and collectively, the “Cancelling Shareholders”) shall cancel (the
“Share Cancellation”) in the aggregate 544,900 shares of Common Stock (the
“Cancellation Shares”) beneficially owned by such Cancelling Shareholders
pursuant to a Share Cancellation Agreement, the form of which is annexed hereto
as Exhibit A (each a “Share Cancellation Agreement” and collectively, the “Share
Cancellation Agreements”) (the names, number of shares of Common Stock
beneficially owned, the number of Cancellation Shares to be cancelled in the
Share Cancellation and the remaining number of shares of Common Stock
beneficially owned by each Cancelling Shareholder following the Share
Cancellation is set forth on Schedule 1);




WHEREAS, prior to or simultaneously with and as a condition to Closing and as a
further inducement to the Investor purchasing the 2,900,000 Shares, the Company
shall repurchase (the “Share Repurchase”), 104,916 shares of Common Stock (the
“Repurchase Shares”), owned by a shareholder of the Company (the “Repurchased
Shareholder”), for $2,099.00 pursuant to the Repurchase Agreement by and between
the Repurchased Shareholder and the Company, dated as of the date hereof and in
the form annexed hereto as Exhibit B (the “Repurchase Agreement”), which
Repurchase Agreement shall also contain certain representations, warranties,
releases and indemnification provisions;




WHEREAS, as a result of the Share Cancellation and the Share Repurchase,
immediately prior to the Closing, the Company shall have 600,000 shares of
Common Stock issued and outstanding (the “Existing Shares”), which Existing
Shares shall be beneficially owned by the Persons and in the amounts set forth
on Schedule 2;














--------------------------------------------------------------------------------







WHEREAS, at the Closing, on the terms but subject to the conditions set forth in
this Agreement, pursuant to Section 4(a)(2) of the 1933 Act and/or Rule 506
promulgated thereunder, the Company shall sell to the Investor and the Investor
shall purchase from the Company, 2,900,000 newly issued shares of Common Stock
(the “Shares”) for an aggregate purchase price of $375,000 (the “Purchase
Price”), resulting in immediately following the Closing, and taking into account
the Share Cancellation, the Share Repurchase and the Acquisition, the Company
having issued and outstanding (i) 3,500,000 shares of Common Stock consisting of
(a) the 600,000 Existing Shares, and (b) the 2,900,000 Shares purchased by the
Investor, and (ii) no other securities (as defined in the Securities Act);




WHEREAS, as a further inducement to the Investor purchasing the 2,900,000
Shares, simultaneously with and as a condition to Closing, shareholders of the
Company who will own immediately following the Closing in the aggregate 373,678
of the 600,000 Existing Shares, shall each enter into an agreement with the
Company (each a “Lock-up Agreement” and collectively, the “Lock-up Agreements”)
, the form of which is attached hereto as Exhibit C (the name of each such
shareholder and the aggregate number of Existing Shares beneficially owned by
each such shareholder is set forth on Schedule 3);




WHEREAS, the Company shall use a portion of the Purchase Price to, among other
items set forth elsewhere in this Agreement, repay and/or pay all outstanding
Indebtedness and other liabilities of the Company pursuant to debt cancellation
agreements dated as of the Closing Date by and between the Company and the
owners of such Indebtedness and liabilities set forth on Schedule 3.1(c) and
Schedules 4.7(i) and (ii) (each a “Debt Cancellation Agreement” and
collectively, the “Debt Cancellation Agreements”), the form of which is attached
hereto as Exhibit D and pay-off letters and releases from such Persons set forth
on Schedule 4.3, which sets forth the name of the Persons and the amount of
funds owed to such Persons assuming the Closing, with the understanding that
there will be no tangible assets following the payment of the Indebtedness
and/or other financial obligations of the Company.




NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein and for such other consideration the adequacy,
sufficiency and receipt thereof is hereby acknowledged by each signatory to this
Agreement, each signatory hereto agrees as follows:

ARTICLE 1.

DEFINITIONS




1.1

Definitions. In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

 

“Affiliate” or “affiliate” means any Person that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a Person, as such terms are used in and construed under Rule 144.

“beneficial owner” or “beneficially owned” and similar phrases mean a Person’s
ownership of securities in an entity as determined pursuant to Section 13(d) of
the Exchange Act.





2







--------------------------------------------------------------------------------







“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

 ”Closing” means the closing of the purchase and sale of the Shares pursuant to
Article II.

“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.

“Commission” means the Securities and Exchange Commission, and sometimes
referred to herein as the “SEC”.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.

“Common Stock Equivalents” means any securities of the Company which entitle the
holder thereof to acquire shares of Common Stock at any time, including without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible and/or exchangeable for, or otherwise
entitles the holder thereof to receive, Common Stock or other securities that
entitle the holder to receive, directly or indirectly, Common Stock.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

“Exchange Act” or “1934 Act” means the Securities Exchange Act of 1934, as
amended.

“Indebtedness” means without duplication (a) all indebtedness for borrowed
money, (b) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services (including, without limitation, “capital
leases” in accordance with GAAP) (other than trade payables entered into in the
ordinary course of business consistent with past practice), (c) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (d) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(e) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (f) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (g) all indebtedness referred to in clauses (a)





3







--------------------------------------------------------------------------------







through (f) above secured by (or for which the holder of such indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in any property or assets (including accounts and contract rights) owned by any
Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (h) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (a) through (g) above.

“Liens” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement or any other Transaction
Document, (ii) a material and adverse effect on the results of operations,
assets, prospects, business or condition (financial or otherwise) of the
Company, or (iii) an adverse impairment to the Company’s ability to perform on a
timely basis its obligations under this Agreement or any other Transaction
Document.

“Outside Date” means the thirtieth-fifth (35th) calendar day following the date
of this Agreement; provided, that if such day should fall on a day that is not a
Business Day, the Outside Date shall be deemed the next day that is a Business
Day.

 “Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
institution, entity, party or government (whether national, federal, state,
county, city, municipal or otherwise including, without limitation, any
instrumentality, division, agency, body or department thereof). As of the
Closing Date, the Company has no Liens and/or any other restrictions on any of
its assets.

“Preferred Stock” means the preferred stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” or “1933 Act” means the Securities Act of 1933, as amended.

“Subsidiary” means, as to the Company, any “subsidiary” as defined in Rule
1-02(x) of the Regulation S-X promulgated by the Commission under the Exchange
Act.





4







--------------------------------------------------------------------------------







“Transaction Documents” means this Agreement, the Repurchase Agreement, the
Resignations (as defined below), the Share Cancellation Agreements, the Share
Repurchase Agreement, the Lock-up Agreements, the Debt Cancellation Agreements,
the pay-off letters and releases, the original CR/RS Stock Certificates (as
defined below), the CR/RS Stock Powers (as defined below), the stock certificate
for the Shares, the Escrow Agreement (as defined below), the Escrow Release
Letter (as defined below), the Indemnification Escrow Documents (as defined
below), all other Company Deliverables (as defined below), the 8-Ks (as defined
below), the 14f-1 (as defined below) and all schedules, exhibits and annexes to
such items and any other documents or agreements executed in connection with the
transactions contemplated hereunder including all Closing documents.

ARTICLE 2.
PURCHASE AND SALE




2.1

Closing Subject to the terms and conditions set forth in this Agreement, at the
Closing the Company shall issue and sell to the Investor, and the Investor shall
purchase from the Company, the 2,900,000 Shares.  The Closing shall take place
at the offices of Gusrae Kaplan Nusbaum PLLC, 120 Wall Street, 25th Floor, New
York, NY 10005 on the Closing Date or at such other location or time as the
parties may agree.

2.2

Closing Deliveries.  (a)  At the Closing, the Company and the Three Controlling
Shareholders, as applicable, shall deliver or cause to be delivered to the
Investor fully executed originals of each of the following (the “Company
Deliverables”):

(i)

a stock certificate, with a standard Securities Act restrictive legend thereon,
evidencing the 2,900,000 Shares, registered in the name of the Investor;

(ii)

a shareholders list dated on or prior to the Closing Date certified by the
Company’s Transfer Agent reflecting issued and outstanding only the 600,000
Existing Shares;

(iii)

an officer’s certificate to the effect that (A) each of the conditions specified
in this Section 2.2(a) and in Section 5.1 hereof are satisfied in all respects,
and (B) as of the Closing, the Company has no Indebtedness and/or other
liabilities and no tangible assets;

(iv)

a certificate by the Secretary of Company attaching and certifying as to the
accuracy of (A) its current Certificate of Incorporation and Bylaws, both as
amended to the Closing Date, (B) resolutions adopted by the Board of Directors
of the Company authorizing this Agreement and the transactions contemplated
hereby and the other Transaction Documents, and (C) a Good Standing Certificate
from the Secretary of State for the State of Nevada dated no later than 2
Business Days from the Closing Date; and





5







--------------------------------------------------------------------------------







(v)

all Company original minute book, corporate seal, all other original corporate
documents and agreements and all other books and records of the Company;

(vi)

resignations and releases from and executed by each officer and director
including the Three Controlling Shareholders of the Company immediately prior to
Closing set forth on Schedule 2.2(vi), such resignations and releases to be
effective on the Closing Date, which shall not be earlier than the tenth (10th)
day following the date of filing with the SEC and subsequent mailing of the
Company’s Information Statement on Schedule 14f-1 (the “14f-1” or the
“Information Statement”) to the Company’s stockholders of record as of March 30,
2017 disclosing, among other required and/or advisable items, a change of
control of the majority of the Board of Directors of the Company, which form of
resignation and release is attached hereto as Exhibit D (each a “Resignation”
and collectively, the “Resignations”);

(vii)

fully executed copies of all documents, agreements and instruments related to
the sale, transfer and/or assignment of any (A) Indebtedness and/or liabilities
 of the Company owed to any Person, and (B) shares of Common Stock or other
rights relating thereto;

(viii)

correct and complete copies of all federal and state income returns of the
Company, from fiscal year 2011 through fiscal year 2016;

(ix)

(A) the Debt Cancellation Agreements, and (B) pay-off letters and releases from
the Persons and in form and substance reasonably satisfactory to the Investor; 

(x)

 original stock certificates representing all of the Cancellation Shares and
Repurchase Shares (the “CS/RS Stock Certificates”) and fully executed stock
powers dated the Closing Date transferring the Cancellation Shares and the
Repurchase Shares to the Company by each of the Cancelling Shareholders and the
Repurchased Shareholder, respectively, for cancellation (the “CR/CS Stock
Powers”) pursuant to the Debt Cancellation Agreements and the Repurchase
Agreement;

(xi)

Unanimous Written Consents of the Board of Directors of the Company (the “UWC”)
authorizing and approving, among other items, the execution, delivery and
performance of this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby including, but not limited to, the
sale by the Company to the Investor of the 2,900,000 Shares, the acceptance of
the Resignations and the appointment/election of the Investor’s nominees as
successor directors and officers of the Company;





6







--------------------------------------------------------------------------------







(xii)

An executed Affidavit of Mailing from the Company’s Transfer Agent (as defined
below) attesting to the mailing date of the 14f-1;

(xiii)

Fully executed copy of (A) a letter agreement between Leonard Burningham, Esq.,
counsel to the Company (in his capacity as escrow agent for the Company (the
“Escrow Agent”), executed by the Escrow Agent, the Company and the Investor
authorizing the release of the $375,000 Purchase Price (of which $50,000 was
previously paid to the Investor’s counsel as provided elsewhere herein) to the
Persons and in the amounts specified in Schedule 3.1(c), Schedule 4.3 and
Schedule 4.7(i) and (ii), (the “Escrow Release Letter”), pursuant to an escrow
agreement dated prior to the Closing Date by and among the Investor, the Company
and the Escrow Agent (the “Escrow Agreement”), and (B) the Escrow Agreement;

(xiv)

Bank account information and specimen signatures for the corporate accounts of
the Company;

(xv)

The Repurchase Agreement executed by the Company and the Repurchased
Shareholder;

(xvi)

The Share Cancellation Agreements;

(xvii)

(A) fully executed copy of an Indemnification Escrow Agreement dated on or prior
to the Closing Date by and among Gusrae Kaplan Nusbaum PLLC, legal counsel to
the Investor (in its capacity as escrow agent, the “Indemnification Escrow
Agent”), the Three Controlling Shareholders, Kelly Trimble and the Investor for
the escrow of (1) 292,248 Existing Shares (the “Indemnification Existing
Shares”), consisting of (I) 247,248 Existing Shares beneficially owned by Mr.
Trimble, and (II) an aggregate of 45,000 Existing Shares beneficially owned by
each of the Three Controlling Shareholders (15,000 Existing Shares beneficially
owned by each Controlling Shareholder) (the “Indemnification Escrow Agreement”)
and (B) original stock certificates representing such 292,248 Indemnification
Existing Shares in the names of the persons and in the amounts set forth above
(the “Indemnification Escrow Stock Certificates”) and corresponding fully
executed and notarized, but undated stock transfer powers from each of such
persons and for such Indemnification Existing Shares (the “Indemnification Stock
Powers,” and together with the Indemnification Existing Shares, the
Indemnification Escrow Stock Certificates and the Indemnification Escrow
Agreement, collectively, the “Indemnification Escrow Documents”); and

(xviii)

Such other documents, instruments and agreements and other items reasonably
requested by the Investor





7







--------------------------------------------------------------------------------







(b)

At or prior to Closing, the Investor shall cause to be delivered to the Company
the following (the “Investor Deliverables”):

(i)

A wire transfer to the Company’s legal counsel’s escrow account in the amount of
the $375,000 Purchase Price (less $50,000 plus documented expenses, if any to
the Investor’s legal counsel for services provided to the Investor in connection
with this Agreement and the transactions contemplated herein and the other
Transaction Documents);

(ii)

A certificate executed by the Investor, attesting to the accuracy of the
representations and warranties of the Investor made in this Agreement pursuant
to Section 3.2;

(iii)

A list of all Persons to fill all executive officer positions and vacancies to
the Company Board of Directors;

(iv)

An executed copy of this Agreement by the Investor; and

(v)

A copy of the Escrow Letter, the Escrow Agreement and the Indemnification Escrow
Agreement executed by the Investor.

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES










3.1

Representations and Warranties of the Company and the Three Controlling
Shareholders. The Company and each Controlling Stockholder jointly and severally
represent and warrant to the Investor that the statements contained in this
Section 3.1 are true and correct and complete as of the date of this Agreement
and will be correct and complete as of the Closing Date (as though made then and
as though the Closing Date were substituted for the date of this Agreement
throughout this Section 3.1):

(a)

The 2,900,000 Shares. The 2,900,000 shares of Common Stock when issued and paid
for by the Investor pursuant to the terms of this Agreement shall be duly
authorized, fully paid and non-assessable and vest in the Investor full and
absolute title free and clear of any Lien, pledge, encumbrances or any other
charge, except those limitations imposed on “restricted securities” issued under
Section 4(a)(2) of the Securities Act and Rules 506 and 144 promulgated
thereunder, and will not be issued in violations of any pre-emptive rights or
similar rights including any rights of first refusal. Such Shares will be
restricted securities (as defined in the Securities Act) and will be issued in
compliance with and pursuant to exemptions from the registration requirements of
the Securities Act pursuant to Section 4(a)(2) of the Securities Act and/or Rule
506 of Regulation D promulgated thereunder.

(b)

SEC Documents; Financial Statements.  The Company is a “smaller reporting
company” as defined in Rule 12b-2 of the Exchange Act, an Emerging 





8







--------------------------------------------------------------------------------







Growth Company (as defined in the Jumpstart Our Business Startup Act), its class
of Common Stock is registered under Section 12(g) of the Exchange Act and is a
“shell” company as defined in Rule 12b-2 of the Exchange Act and Rule 144
promulgated under the Securities Act. The Company is current in its reporting
requirements with the SEC and has filed timely during the past three (3) years
(including within any additional time periods provided by Rule 12b-25 of the
Exchange Act) all reports including all Current Reports on Form 8-K, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of Section 12(g) of the Exchange Act (all
of the foregoing filed prior to the Closing Date, all exhibits included therein
and financial statements including the Financial Statements, as defined below),
notes and schedules thereto and documents incorporated by reference therein, all
amendments thereto and all schedules and exhibits thereto and to any such
amendments being hereinafter collectively, referred to as the “SEC Reports”).
 All of the SEC Reports required to be filed by the Company are available on the
SEC’s EDGAR system.  As of their respective filing dates, all of the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the SEC promulgated
thereunder applicable to each SEC Report and each SEC Report was properly filed
with the SEC pursuant to all applicable laws and SEC rules and regulations. The
Company’s Registration Statement on Form 10-SB filed by the Company with the SEC
on or about March 8, 2002 (and together with all amendments, schedules and
exhibits thereto including the Financial Statements included therein and all
notes and opinions related thereto, the “Form 10 Registration Statement”) was
automatically declared effective by the SEC 60 days from such filing, is
available on the SEC’s EDGAR system, as of its filing date with the SEC complied
in all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the SEC promulgated thereunder and
no pre-effective or post-effective amendment to the Form 10 Registration
Statement was filed with the SEC. As of their respective filing dates with the
SEC, none of the SEC Reports or the Form 10 Registration Statement contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  As
of their respective filing dates, the financial statements of the Company
included in the SEC Reports and/or the Form 10 Registration Statement including
those incorporated by reference (collectively, the “Financial Statements”)
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto.  The Financial Statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). The Schedule 14f-1
Information Statement of the Company when filed by the Company with the SEC will
comply in form and content with all SEC rules and regulations, will be mailed to
all stockholders of record of the Company as of March 30, 2017, in accordance
with SEC rules and regulations. All information contained in the 14f-1 is true
and correct in all material respects and does not contain any untrue statement
of a material fact or omitted to 





9







--------------------------------------------------------------------------------







state a material fact required to be stated therein or necessary in order to
make the statement therein, in light of the circumstance in and or which they
were made, not misleading.

(c)

Indebtedness; Liens.   Other then (i) the $212,678 of Indebtedness and
liabilities set forth on the Company’s balance sheet dated as of December 31,
2016 included in the unaudited financial statements of the Company in the
Company’s Quarterly Report on Form 10-Q for the quarter ending December 31, 2016
(the “12/31/16 10-Q”), and (ii) Indebtedness and liabilities of the Company set
forth on Schedule 3.01(c) incurred following December 31, 2016, the Company has
no Indebtedness and/or liabilities. The Company has no Liens on any of its
assets and/or securities and the Company has not provided any guaranty for any
Indebtedness of the Company and/or any other Person.  All Indebtedness and other
liabilities of the Company shall be paid in full at or prior to the Closing (as
evidenced by the executed Debt Cancellation Agreements and pay-off letters and
releases). The aggregate $325,000 of Company Indebtedness and other liabilities
outstanding immediately prior to the Closing is owed to the Persons and in the
dollar amount per Person as set forth on Schedule 3.01(c),  Schedule 4.3 and
Schedule 4.7(i) and 4.7(ii).

(d)

Organization of Company.  The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada.  The
Company is duly authorized to conduct business and is in good standing under the
laws in every jurisdiction in which the ownership or use of property or the
nature of the business conducted by it makes such qualification necessary except
where the failure to be so qualified or in good standing would not have a
Material Adverse Effect.  The Company has full corporate power and authority and
all licenses, permits, and authorizations necessary to carry on its business.
The Company since it was incorporated on October 22, 1998 (the “Incorporation
Date”) has had no Subsidiaries and currently does not and since its
Incorporation Date has not controlled any entity, directly or indirectly, or
have any direct or indirect equity participation in any other entity.  

(e)

Capitalization; No Restrictive Agreements.  

(i)

The Company’s authorized capital stock, as of the date of this Agreement,
consists of (A) 50,000,000 shares of Common Stock of which (I) 1,249,816 shares
are issued and outstanding as of the date hereof, and (B) immediately prior to
the Closing, (II) after giving effect to the Share Cancellation and the Share
Repurchase, the 600,000 Existing Shares will be issued and outstanding, and (B)
5,000,000 shares of Preferred Stock, $0.001 par value per share, none of which
are issued and outstanding or have been designated. The Company has no other
securities (as defined in the 1933 Act) issued and outstanding. The Company has
not reserved any shares of its Common Stock for issuance upon the exercise of
options, warrants or any other securities that are exercisable or exchangeable
for, or convertible into, Common Stock.  All of the issued and outstanding
shares of Common Stock are validly issued, fully paid and non-assessable and
have been issued in compliance with applicable laws, including, without
limitation, applicable federal and 





10







--------------------------------------------------------------------------------







state securities laws.  There are no outstanding options, warrants or other
rights of any kind to acquire any additional shares of capital stock of the
Company or securities exercisable or exchangeable for, or convertible into,
capital stock of the Company, nor is the Company committed to issue any such
option, warrant, right or security.  There are no agreements relating to the
voting, purchase or sale of capital stock (i) between or among the Company and
any of its stockholders, (ii) between or among any stockholders including, but
not limited to, those stockholders set forth on Schedule B and any third party,
or (iii) between or among any of the Company’s stockholders including, but not
limited to, those stockholders set forth on Schedule B.  The Company is not a
party to any agreement granting any stockholder of the Company the right to
cause the Company to register shares of the capital stock of the Company held by
such stockholder under the Securities Act. No Person has any matured and/or
unmatured rescission rights.

(ii)

The Company has not reserved any shares of its Preferred Stock for issuance upon
the exercise of options, warrants or any other securities that are exercisable
or exchangeable for, or convertible into, Preferred Stock.  All of the issued
and outstanding shares of Preferred Stock are validly issued, fully paid and
non-assessable and have been issued in compliance with applicable laws,
including, without limitation, applicable federal and state securities laws.
 There are no outstanding options, warrants or other rights of any kind to
acquire any additional shares of capital stock of the Company or securities
exercisable or exchangeable for, or convertible into, capital stock of the
Company, nor is the Company committed to issue any such option, warrant, right
or security.  There are no agreements relating to the voting, purchase or sale
of capital stock (i) between or among the Company and any of its stockholders,
(ii) between or among any of the shareholders set forth on Schedule B and any
third party, or (iii) between or among any of the Company’s stockholders. The
Company is not a party to any agreement granting any stockholder of the Company
the right to cause the Company to register shares of the capital stock of the
Company held by such stockholder under the Securities Act.

(f)

Absence of Certain Changes.  Since June 30, 2016, there has not been any event
or condition of any character which has materially adversely affected, or may be
expected to materially adversely affect, the Company’s business or prospects,
including, but not limited to any material adverse change in the condition,
assets, Indebtedness or business of the Company from that shown in the Financial
Statements, and the Company has not declared or paid any dividends or sold any
assets.  The Company has not taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact that would reasonably lead a creditor to do so.





11







--------------------------------------------------------------------------------







(g)

Legal Proceedings.  As of the date of this Agreement, there is no legal,
administrative, investigatory, regulatory or similar action, suit, claim or
proceeding which is pending or to the best of the Company’s and the Three
Controlling Shareholder’s knowledge threatened against the Company which, if
determined adversely to the Company, could have, individually or in the
aggregate, a Material Adverse Effect.

(h)

Legal Compliance.  The Company has complied in all material respects with all
applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of all applicable
governmental and regulatory authorities, and no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand, or notice has been
filed or commenced against the Company and/or any of the Three Controlling
Shareholders alleging any failure so to comply.  Neither the Company, nor any
officer, director, employee, consultant or agent of the Company has made,
directly or indirectly, any payment or promise to pay, or gift or promise to
give or authorized such a promise or gift, of any money or anything of value,
directly or indirectly, to any governmental official, customer or supplier for
the purpose of influencing any official act or decision of such official,
customer or supplier or inducing him, her or it to use his, her or its influence
to affect any act or decision of an applicable governmental authority or
customer, under circumstances which could subject the Company or any officers,
directors, employees or consultants of the Company to administrative or criminal
penalties or sanctions.

(i)

Filings, Consents and Approvals. Neither the Company nor the Controlling
Stockholder are required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other person or
entity in connection with the execution, delivery and performance by the Company
of this Agreement, as applicable, including the issuance, sale and/or
reservation of the Shares other than: (i) disclosure filings required by the
Commission and (ii) those that have been made or obtained prior to the date of
this Agreement.

(j)

No Conflicts.  The execution, delivery and performance of each of the
Transaction Documents by the Company and the other Persons party thereto (other
than the Investor), as applicable, to which it is party and the consummation by
the Company or the Controlling Stockholder, as applicable, of the transactions
contemplated thereby, including the issuance, sale of the Shares to the Investor
pursuant hereto and the Share Cancellation and Share Repurchase, do not and will
not (i) conflict with or violate any provision of the Company’s certificate of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of clauses (ii) and (iii), such as could not, 





12







--------------------------------------------------------------------------------







individually or in the aggregate, have or reasonably be expected to result in a
material adverse effect on the Company.

(k)

Tax Matters.

(i)

The Company has filed all state and federal tax returns that was required to be
filed and by it as of the date hereof.  All such tax returns were correct and
complete in all material respects.  All taxes owed by the Company have been
paid. The Company is not currently the beneficiary of any extension of time
within which to file any tax return.  No claim has ever been made by an
authority in a jurisdiction where the Company does not file tax returns that it
is or may be subject to taxation by that jurisdiction.  There are no security
interests or Liens on any of the assets of the Company that arose in connection
with any failure (or alleged failure) to pay any tax.

(ii)

The Company has withheld and paid all taxes required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party. The Company has
delivered to the Investor correct and complete copies of all federal and state
income and other material tax returns, examination reports, and statements of
deficiencies assessed against or agreed to by the Company since inception.

(iii)

The Company has no reason to believe that any authority shall assess any
additional taxes for any period for which tax returns have been filed.  There is
no dispute or claim concerning any Liability with respect to any taxes (a “Tax
Liability”) of the Company either (A) claimed or raised by any authority in
writing or (B) as to which the Company and the Sellers have knowledge based upon
personal contact with any agent of such authority.  No tax returns of the
Company have ever been audited or are currently the subject of an audit.

(l)

Shell Company.  The Company is a “shell company” as defined in Rule 405 of the
Securities Act.  

(m)

Disclosure. No representation or warranty by the Company, Mr. Trimble and/or the
Three Controlling Shareholders contained in this Agreement, and no statement
contained in the any document, schedule, exhibit, certificate or other
instrument delivered or to be delivered by or on behalf of the Company or the
Three Controlling Shareholders pursuant to this Agreement, contains or will
contain any untrue statement of a material fact or omit or will omit to state
any material fact necessary, in light of the circumstances under which it was or
will be made, in order to make the statements herein or therein not misleading.
The “WHEREAS” and “NOW THEREFORE” clauses appearing on pages 1 and 2 of this
agreement are hereby expressly incorporated into and made a part of this
Agreement as if directly contained in the body of this Agreement and are
considered representation, warranties, agreements, acknowledgements and/or
covenants of the Company.





13







--------------------------------------------------------------------------------







(n)

OTC-Pink Open Market Trading; DTC Eligible Securities; Etc. The Common Stock and
the Company meet the requirements of and the shares of Common Stock trade on the
OTC-Pink Open Market. The trading symbol for the Common Stock on the OTC-Pink
Open Market is “BLKE.” The shares of Common Stock are Depository Trust Company
(“DTC”) eligible securities. Neither the Company nor the Controlling Shareholder
have any reason to believe that the shares of Common Stock will not continue to
be DTC eligible securities and to continue to trade on the OTC-Pink Open Market
without any temporary or permanent trading halt and/or any chill or freeze
including, but not limited to, receiving any correspondence and/or other notice
from DTC, the OTC Markets or any other governmental or regulatory agency
regarding the Company, the shares of Common Stock and/or any required delinquent
filing fees or filing by the Company and/or any possible halt, chill or freeze
of the Common Stock or otherwise. The Company’s Transfer Agent is Colonial Stock
Transfer Co., Inc. (the “Transfer Agent”) and such Transfer Agent is eligible
and participates in the DTC Fast System. The Company has previously paid $0
representing all annual and other fees owed to the OTC Markets for 2017 and as a
result owes no further fees to the OTC Markets for 2017 and/or otherwise.

(o)

Regulations, Etc. The Company agrees that no Person has direct and/or indirect
rescission, pre-emptive, rights of first refusal and/or similar rights with
respect to any securities of the Company including the Shares. The Shares being
sold herein to the Investor are being sold in a private transaction between the
Company and the Investor exempt from the registration requirements of the
Securities Act.

(p)

Financial Statements. The Financial Statements of the Company included in the
SEC Reports (including in each case the related notes thereto) (i) are in
accordance with the books and records of the Company, (ii) are correct and
complete in all material respects, (iii) present fairly the financial position
and results of operations of the Company as of the respective dates indicated
(subject, in the case of unaudited statements, to normal, recurring adjustments,
none of which were material) and (iv) have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis (“GAAP”).

(q)

Articles of Incorporation and By Laws. Annexed hereto as Exhibit E is a true and
complete copy of the Articles of Incorporation and By Laws of the Company as in
effect on the date hereof, certified by the Secretary of the Company in the case
of the By Laws and by the Secretary of State of the State of Nevada in the case
of the Articles of Incorporation. Since their original adoption, neither the
Company’s Articles of Incorporation or By-Laws have been amended except pursuant
to those amendments attached to Exhibit E.

(r)

Officers and Directors. Schedule 2.2(v) sets forth a list of the names and
titles of all officers and directors of the Company including the Three
Controlling Shareholders.

(s)

Absence of Certain Events. Since June 30, 2016, the Company has conducted its
business solely in the historic, usual and ordinary course. Without limiting the
generality of the foregoing, the Company has not:





14







--------------------------------------------------------------------------------







(a)

waived any right or rights of substantial value or paid, directly or indirectly,
any Indebtedness and/or other liabilities before such Indebtedness became due in
accordance with its terms;

(b)

other than in the ordinary and usual course of business, created any
Indebtedness (whether absolute or contingent and whether or not currently due
and payable), or entered into or assumed any contract, agreement, arrangement,
lease (as lessor or lessee), license or other commitment; or

(c)

purchased, sold or transferred any assets of the Company; granted any security
interest or other Lien or encumbrance affecting any of its assets or properties;
or amended any agreement or contract to which the Company is a party or by which
its assets and properties are bound.

(t)

Adverse Developments. Since June 30, 2016 there has been no material adverse
change in the business, operations or condition (financial or otherwise) of the
Company; nor has there been since such date, any damage, destruction or loss,
whether covered by insurance or not, materially or adversely affecting the
business, properties or operations of the Company.

(u)

Bank Accounts and Credit Cards. The Company does not have any bank account, safe
deposit box or credit or charge cards.

(v)

Environmental. As used in this Agreement, the term “Hazardous Materials” shall
mean any waste material which is regulated by any state or local governmental
authority in the states in which the Company conducts business, or the United
States Government, including, but not limited to, any material or substance
which is (i) defined as “hazardous waste,” “hazardous material,” “hazardous
substance,” “extremely hazardous waste” or “restricted hazardous waste” under
any provision of Nevada law, (ii) petroleum, (iii) asbestos, (iv) designated as
a “hazardous substance” pursuant to Section 311 of the Clean Water Act, 33
U.S.C. 1251 et seq. (33 U.S.C. 1321) or listed pursuant to Section 307 of the
Clean Water Act (33 U.S.C. 1317), (v) defined as a “hazardous waste” pursuant to
Section 1004 of the Resource Conservation and Recovery Act, 42 U.S.C. 6901 et
seq. (42 U.S.C. 6901), or (vi) defined as a “hazardous substance” pursuant to
Section 101 of the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. 9601 et seq. (42 U.S.C. 9601). The current operations
of the Company and its current and, to the best of its knowledge, its past use
comply and then complied in all material respects with all applicable laws and
governmental regulations including all applicable federal, state and local laws,
ordinances, and regulations pertained to air and water quality. Hazardous
Materials, waste, disposal or other environmental matters, including the Clean
Water Act, the Clean Air Act, the Federal Water Pollution Control Act, the Solid
Waste Disposal Act, the Resource Conservation Recovery Act, and the statutes,
rules and regulations and ordinances or the state, city and country in which The
Company’s property is located.

(w)

Agreements and Obligations; Performance. Other than pursuant to this Agreement
or expressly disclosed on Schedule 3.1(w), the Company is not directly and/or
indirectly a party to, or bound by any: (i) contract,





15







--------------------------------------------------------------------------------







arrangements, commitment or understanding which involves aggregate payments or
receipts, (ii) contractual obligation or contractual liability or Indebtedness
of any kind to any Person; (iii) contract, arrangement, commitment or
understanding with or to any Person; (iv) contract for the purchase or sale of
any materials, products or supplies; (v) contract of employment with any officer
or employee; (vi) deferred compensation, bonus or incentive plan or agreement:
(vii) management, advisory or consulting agreement; (viii) lease for real or
Personal property (including borrowings thereon), license or royalty agreement;
(ix) union or other collective bargaining agreement; (x) agreement, commitment
or understanding for any Indebtedness; (xi) contract containing covenants
limiting the freedom of the Company to engage or compete in any line of business
or with any Person in any geographic area or otherwise; (xii) contract or option
relating to the acquisition or sale of any business and/or asset; (xiii) voting
trust agreement or similar stockholders’ agreement; and/or (xiv) other contract,
agreement, commitment or understanding whether directly or indirectly, material
or non-material.

(x)

Permits and Licenses. The Company is not a party to nor are any of its assets
subject to any permits, licenses, orders and/or franchises.

(y)

Employee Benefit Plans. The Company does not maintain and is not required to
make contributions to any “pension” and “welfare” benefit plans (within the
respective meanings of Sections 4(2) and 4(1) of the Employee Retirement Income
Security Act of 1974, as amended).

(z)

Insurance. The Company has no insurance policies.

(aa)

Bad Actor. None of the Company, any of its predecessors, any of the Controlling
Shareholders, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company’ s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the 1933 Act) connected with the Company in
any capacity at the time of sale (each, an “Issuer Covered Person”  and,
together, “Issuer Covered Persons” ) is subject to any of the “ Bad Actor”
 disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933 Act
(a “Disqualification Event” ), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.  The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), if any, and has furnished to the Investor a copy of any
disclosures provided thereunder.

(bb)

Prior Sale of Securities.  All prior offers and sales of securities by the
Company including, but not limited to, the offer and sale of shares of Common
Stock pursuant to Rule 504 of Regulation D of the Securities Act conducted by
the Company in 1999, were made pursuant to valid exemptions from the
registration requirements of the Securities Act and state securities laws and
complied with all Federal and State securities laws, rules and regulations, any
other applicable laws, rules and regulations as well as all rules and
regulations of all applicable regulatory and self-regulatory bodies including
FINRA and the OTC Markets.





16







--------------------------------------------------------------------------------







(cc)

Integration.  Neither the Company, nor any of its affiliates, nor any Person
acting on any of their behalf has, directly or indirectly, made any offers or
sales of any securities or solicited any offers to buy any securities, under
circumstances that would require registration of any of the securities of the
Company   under the 1933 Act, whether through integration with prior offerings
or otherwise, or cause the Acquisition to require approval of stockholders of
the Company for purposes of the 1933 Act or under any applicable stockholder
approval provisions. Neither the Company, any of its affiliates nor any Person
acting on any of their behalf will take any action or steps that would require
registration of any of the securities of the Company under the 1933 Act or cause
the offer and sale of the 2,900,000 Shares to the Investor to be integrated with
other offerings of securities of the Company.

(dd)

Representations.  All representations, warranties and covenants of the Company
and the Three Controlling Shareholders shall survive the Closing for a period of
three (3) years from the Closing Date.

3.2

Representations and Warranties of the Investor.  The Investor hereby represents
and warrants to the Company as follows:

(a)

Organization; Authority.  The Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the Acquisition on the terms and conditions set
forth in this Agreement and otherwise to carry out its express obligations
hereunder. The execution and delivery of this Agreement and the consummation of
the Acquisition by the Investor pursuant to the terms but subject to the
conditions provided herein has been duly authorized by all necessary partnership
action on the part of the Investor.  This Agreement has been duly executed by
the Investor, and when delivered by the Investor in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the Investor
to consummate the Acquisition on the terms but subject to the conditions
provided in this Agreement, enforceable against it in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(b)

Investment Intent.  The Investor is acquiring the Shares as principal for its
own account for investment purposes only and not with a view to or for
distributing or reselling such Shares or any part thereof, without prejudice,
subject however, to the Investor’s right at all times to sell or otherwise
dispose of all or any part of such Shares in compliance with applicable federal
and state securities laws.  Subject to the immediately preceding sentence,
nothing contained herein shall be deemed a representation or warranty by the
Investor to hold the Shares for any period of time.  The Investor is acquiring
the Shares hereunder in the ordinary course of its business. The Investor does
not have any agreement or understanding, directly or indirectly, with any Person
to distribute any of the Shares.

(c)

Investor Status.  At the time the Investor was offered the Shares, it was, and
at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act.  





17







--------------------------------------------------------------------------------







(d)

General Solicitation.  The Investor is not purchasing the Shares as a result of
any advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(e)

Legend. The Investor understands that all certificates representing the
2,900,000 Shares received by it pursuant to this Agreement shall bear the
following legend, or one substantially similar thereto:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933. The shares have been acquired for investment and may
not be sold, transferred or assigned in the absence of an effective registration
statement for those shares under the Securities Act of 1933, as amended, or an
opinion satisfactory to the Company’s counsel that registration is not required
under said Act.”

(f)

No Misstatements or Omissions.  No representation or warranty by the Investor
contained in this Agreement, and no statement contained in any document,
certificate or other instrument delivered or to be delivered by or on behalf of
the Investor pursuant to this Agreement, contains or will contain any untrue
statement of a material fact or omit or will omit to state any material fact
necessary, in light of the circumstances under which it was or will be made, in
order to make the statements herein or therein not misleading.

ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES




4.1

Securities Laws Disclosure; Publicity.  No later than (i) the 3rd Business Day
following the execution of this Agreement the Company will file a Current Report
on Form 8-K disclosing the material terms of this Agreement (the “Execution
8-K,” and together with the Closing 8-K (as defined below), collectively, the
“8-Ks”), and, (ii) on the first Business Day following the Closing Date the
Company will file an additional Current Report on Form 8-K to disclose the
Closing and all related information (the “Closing 8-K”).  In addition, the
Company will make and/or provide such other filings and notices in the manner
and time required by the SEC, any state securities commission and/or any other
regulatory and/or governmental body.

4.2

(a) Indemnification; Releases, Etc.  Provided there shall be no personal
liability, without qualification or otherwise for the indemnification in this
Section 4.2 against the Three Controlling Shareholders and Mr. Trimble,
respectively, and that the indemnification provided for in this Section 4.2
shall be solely enforceable against the Indemnification Existing Shares with
each Indemnification Existing Share being valued for indemnification purposes at
$.02, each Controlling Stockholder and Mr. Trimble (each an “Indemnitor,” and
collectively, the “Indemnitors”) agrees jointly and severally to defend,
protect, indemnify and hold the Company and the Investor and each of their
respective affiliates, directors, officers, shareholders, partners, employees
and agents (each, an “Indemnitee,” and collectively, the





18







--------------------------------------------------------------------------------







“Indemnitees”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (collectively, “Loss” or “Losses”) that any Indemnitee
may suffer or incur as a result of or relating to (i) any misrepresentation,
breach or inaccuracy of any representation, warranty, covenant or agreement made
by the Company and/or any Indemnitor in this Agreement and/or in any of the
other Transaction Documents, (ii) any cause of action, proceeding, suit or claim
brought or made against any Indemnitee by a third party (including, but not
limited to, any governmental and/or regulatory agency and/or body), and relating
to, arising out of or resulting from the execution, delivery, performance and/or
enforcement of this Agreement and/or any of the other Transaction Documents, any
of the transactions contemplated herein and/or therein or any other certificate,
instrument or document contemplated in any Transaction document hereby or
thereby and the transactions contemplated thereby; provided, however, that
notwithstanding anything to the contrary provided herein or elsewhere, in no
event shall any Indemnitor directly and/or indirectly be deemed and/or treated
as an Indemnitee. In addition to the indemnity contained herein, each Indemnitor
jointly and severally will reimburse the Indemnitee for its reasonable legal and
other expenses (including the cost of any investigation, preparation and travel
in connection therewith) incurred in connection therewith, as such expenses are
incurred.  The mechanics and procedures with respect to the rights and
obligations under this Section 4.2 shall be as follows:

1.

Promptly after receipt by an Indemnitee of notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
a Loss, such Indemnitee shall, if a claim in respect thereof is to be made
against the Indemnitors under this Agreement, deliver to the Indemnitor a
written notice of the commencement thereof, and the Indemnitor shall have the
right to participate in the defense thereof with its own counsel; provided,
however, that an Indemnitee shall have the right to retain its own counsel, if
in the reasonable opinion of the particular Indemnitee, the representation by
such counsel of the Indemnitee and the Indemnitor would be inappropriate due to
actual or potential differing interests between such Indemnitee and any other
party represented by counsel chosen by the Indemnitee in such proceeding.  The
Indemnitee shall cooperate fully with the Indemnitor in connection with any
negotiation or defense of any such action or claim by the Indemnitor and shall
furnish to the Indemnitor all information reasonably available to the Indemnitee
which relates to such action or claim.  The Indemnitor shall keep the Indemnitee
fully apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto.  The Indemnitor shall not be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent; provided, however, that the Indemnitor shall not unreasonably withhold,
delay or condition its consent.  The Indemnitor shall not, without the prior
written consent of the Indemnitee, consent to entry of any judgment or enter
into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such claim or
litigation and such settlement shall not include any admission as to fault on
the part of the Indemnitee.  Following indemnification as provided for
hereunder, the Indemnitor shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Indemnitor within a reasonable  





19







--------------------------------------------------------------------------------







time of the commencement of any such action shall not relieve the Indemnitor of
any liability to the Indemnitee, except to the extent that the Indemnitor is
prejudiced in its ability to defend such action.

2.

The indemnification required by this Agreement shall be made by periodic
payments of the amount thereof during the course of the defense against any of
the Losses, reasonably promptly upon the receipt by such Indemnitee of written
bills (with such appropriate supporting information as is reasonably requested
by the Indemnitor that a Loss has been incurred and the amount thereof (together
with such appropriate supporting information as is reasonably requested by the
Indemnitor); provided that the Indemnitee, as applicable, shall reimburse all
such payments to the extent it is finally judicially determined that such
Indemnitee is not entitled to indemnification hereunder.

(b) Contribution. To the extent that the undertaking by the Indemnitor hereunder
may be unenforceable for any reason, the Indemnitor shall make the maximum
contribution to the payment and satisfaction of each of the Losses which is
permissible under applicable law.  

4.3

Brokers. Except for fees owed by the Company to the Persons and in the amount
set forth on Schedule 4.3, each of the Company, the Three Controlling
Shareholders and Mr. Trimble on the one hand and the Investor on the other hand,
represent and warrant to the other that neither has employed any broker, finder
or similar agent and no person or entity with which each has had any dealings or
communications of any kind is entitled to any brokerage, finder’s or placement
fee or any similar compensation in connection with this Agreement or the
transaction contemplated hereby. Any claim by any Person for any fee of any kind
or nature that would violate this Section 4.3, shall be the sole responsibility
of the Party(ies) who allegedly agreed to such fee including, but not limited
to, all fees and expenses including legal fees (as and when incurred) incurred
by any other Party as a result of such claim (except the Three Controlling
Shareholders and Mr. Trimble shall be jointly and severally responsible and
liable for the payments and fees set forth in Schedule 3.1(c), this Section 4.3
and Schedules 4.7(i) and (ii).

4.4

Public Announcements. Other than as provided in Section 4.1, no Person executing
this agreement shall, without the express prior written consent of the Company
and the Investor, make any announcement or otherwise disclose any information
regarding this Agreement and/or the transactions contemplated hereby other than
as required by law or otherwise deemed advisable in the opinion of such Persons’
counsel to ensure compliance with public disclosure requirements under the
federal securities laws.

4.5

Further Action.  The Persons executing this Agreement agree that if at any time
after the Closing any further action is necessary or desirable to carry out the
purposes of this Agreement, each of the Persons will take such further action
(including the execution and delivery of such further instruments and documents)
as any other Person may reasonably request, all at the sole cost and expense of
the requesting Person.

4.6

No-Shop Agreement. Neither the Company, the Three Controlling Shareholders nor
any of their respective affiliates, officers, directors, consultants, related
persons, advisors, debt and/or equity holders or agents shall directly and/or
indirectly (a)  initiate contact with, solicit or encourage any inquiries or
proposals by, or (b) enter into any discussions or





20







--------------------------------------------------------------------------------







negotiations with, or disclose directly or indirectly any information concerning
its business, prospects, and properties to, or afford any access to its
properties, books and records to, any corporation, partnership, person, or other
entity or group (other than the Investor and its affiliates, employees,
representatives, and agents) regarding a sale of all or a portion of the
Company’s securities or a merger, consolidation, or sale of all or a substantial
portion of the assets of the Company or any similar transaction until
termination of this Agreement pursuant to Section 6.5 hereof.

4.7

Use of Proceeds.  The $325,000 remaining portion of the $375,000 Purchase Price
(after deduction of the $50,000 payable to Investor’s counsel) shall be used by
the Company to pay: (i) $220,170 aggregate amount of Indebtedness and other
liabilities of the Company owed to the Persons and in the amounts set forth on
Schedule 3.01(c), Schedule 4.3 and Schedule 4.7(i) and (ii), (ii) $2,099 to the
Repurchased Shareholder pursuant to the Share Repurchase, and (iii) (a) the
Company’s and the Three Controlling Shareholders’ legal counsel(s) and the
Transfer Agent, and (b) $3,232 of other estimated costs and expenses incurred by
the Company and the Three Controlling Shareholders, all in connection with the
transactions contemplated hereby, after which and immediately following the
Closing the Company shall have no outstanding Indebtedness and/or liabilities of
any nature to any Person.

ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING




5.1

Conditions Precedent to the Obligations of the Investor to Purchase Shares.  The
obligation of the Investor to purchase the Shares at the Closing is subject to
the satisfaction or waiver by the Investor, at or before the Closing, of each of
the following conditions:

(a)

Company Deliverables.  The Company shall have delivered the Company Deliverables
in accordance with Section 2.2(a);

(b)

Representations and Warranties.  The representations and warranties of the
Company and the Controlling Shareholders contained herein shall be true and
correct in all material respects as of the date when made and as of the Closing
as though made on and as of such date;  

(c)

Performance.  The Company and the Three Controlling Shareholders shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by it at or prior to the Closing;

(d)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement;





21







--------------------------------------------------------------------------------







(e)

Adverse Changes.  Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect;

(f)

No Suspensions of Trading in Common Stock.  Trading in the Common Stock shall
not have been suspended and/or halted by the Commission or any other regulatory
body including the OTC Markets and/or FINRA at any time since the date of
execution of this Agreement and none is reasonably anticipated to occur, and the
Common Stock shall have been at all times since such date listed for trading on
a trading market or quoted on an over-the-counter electronic quotation system
and none is reasonably anticipated to occur;

(g)

Due Diligence Review.  The Investor shall have completed its business,
accounting and legal due diligence review of the Company, and the results
thereof shall be satisfactory to the Investor;

(h)

Termination.  This Agreement shall not have been terminated as to the Investor
in accordance with Section 6.5; and

(i)

DTC.  The Common Stock is DTC eligible; and there is no chill, freeze and/or
related item thereon and/or reasonably anticipated to occur.

(j)

14f-1.  The 14f-1 was filed with the SEC and mailed to all stockholders of the
Company no less than 10 days prior to the Closing Date.

5.2

Conditions Precedent to the Obligations of the Company to Sell Shares.  The
obligation of the Company to sell Shares at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:

(a)

Representations and Warranties.  The representations and warranties of the
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;

(b)

Performance.  The Investor shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Investor at or
prior to the Closing;

(c)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement;

(d)

Termination.  This Agreement shall not have been terminated as to the Investor
in accordance with Section 6.5.








22







--------------------------------------------------------------------------------

ARTICLE 6.
MISCELLANEOUS

 

6.1

Fees and Expenses.  Except as provided elsewhere in this Agreement, each Party
shall pay the fees and expenses of its advisers, legal counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement and the Company shall pay on or prior to the Closing all stamp and
other taxes and duties levied in connection with the issuance of the Shares.

6.2

Entire Agreement.  This Agreement, the other Transaction Documents and/or any
other documents, instruments or agreements executed in connection with the
transactions contemplated hereunder and thereunder, constitutes the entire
agreement of the Parties, superseding and terminating any and all prior or
contemporaneous oral and written agreements, understandings or letters of intent
between or among the parties with respect to the subject matter of this
Agreement. 

6.3

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile (provided the sender receives a
machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:30 p.m. (New York City time) on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Business Day or later than 5:30
p.m. (New York City time) on any Business Day, (c) the Business Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given.  The address for such notices and communications shall be as
follows:

If to the Company prior to the Closing:




Bear Lake Recreation Inc.

8867 South Capella Way

Sandy, UT 84093

Telephone: (801) 631-7969

Email: w.bassham@comcast.net




If to any of the Three Controlling Shareholders:




1.

Wayne R. Bassham

8867 South Capella Way

Sandy, UT 84093

Telephone: (801) 631-7969

Email: w.bassham@comcast.net




2.

Todd L. Albiston

8246 South Viscounti Dr.

Sandy, UT 84093

Telephone: (801) 718-0930





23







--------------------------------------------------------------------------------







EFacsimile: (866) 228-0524

Email: Todd.Albiston@Mckesson.com




3.

Derrick M. Albiston

1275 N. Fir Street

Canby, OR 97013

Telephone: (503) 734-9900

Facsimile: (503) 961-1724

Email: derrick.albiston@icloud.com




If to Kelly Trimble:




Kelly Trimble

4685 South Highland Drive, Suite 207

Salt Lake City, UT 84117

Telephone: (801) 647-4230

Facsimile: (801) 930-9730

Email: kellynt3@comcast.net




With a copy to (which shall not constitute notice):

Leonard W. Burningham, Esq.

2150 South 1300 East, Suite 500

Salt Lake City, UT 84106

Telephone: (801) 363-7415

Facsimile: (801) 990-4235

Email: lwb@burninglaw.com




If to the Investor at any time (or subsequent to the Closing):




James Besser, Managing Member

Manchester Management Company, LLC

(the General Partner of the Purchaser)

3 West Hill Place

Boston, MA 02114

Telephone: (617) 339-1741

Email: jbesser@mgfund.com




With a copy to (which shall not constitute notice):




Lawrence Nusbaum, Esq.

Gusrae Kaplan Nusbaum PLLC

120 Wall Street

New York, NY 10005

Telephone: (212) 269-1400

Facsimile: (212) 809-4147

Email: LNusbaum@GusraeKaplan.com





24







--------------------------------------------------------------------------------










or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4

Amendments; Waivers; No Additional Consideration.  No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Investor.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

6.5

Termination.  This Agreement may be terminated prior to Closing:

(a)

by written agreement of the Investor and the Company; and

(b)

by the Company or the Investor upon written notice to the other, if the Closing
shall not have taken place by 6:30 p.m. Eastern time on the Outside
Date; provided, that the right to terminate this Agreement under this
Section 6.5(b) shall not be available to any Person whose failure to comply with
its obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time.

In the event of a termination pursuant to this Section 6.5, the Company shall
promptly notify the Three Controlling Shareholders and Mr. Trimble. Upon a
termination in accordance with this Section 6.5, the Company and the terminating
Investor(s) shall not have any further obligation or liability (including as
arising from such termination) to the other and no Investor will have any
liability to any other Investor under this Agreement as a result therefrom.

6.6

Construction.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.  This Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

6.7

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and permitted assigns.  Prior to
Closing, the Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor. The
Investor may assign any or all of its rights under this Agreement to any Person
to whom the Investor assigns or transfers any Shares, provided such assignee
agrees in writing to be bound, with respect to the transferred Shares, by the
provisions hereof that apply to the “Investor.”

6.8

No Third-Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit





25







--------------------------------------------------------------------------------







of, nor may any provision hereof be enforced by, any other Person, except as
otherwise set forth in Section 4.2 (as to the Indemnitee).

6.9

Governing Law.  This Agreement and the terms and conditions set forth herein,
shall be governed by and construed solely and exclusively in accordance with the
internal laws of the State of New York without regard to the conflicts of laws
principles thereof. The Parties executing this Agreement hereby expressly and
irrevocably agree that any suit or proceeding arising directly and/or indirectly
pursuant to or under this Agreement shall be brought solely in a federal or
state court located in the City, County and State of New York. By its execution
hereof, the Parties executing this Agreement covenant and irrevocably submit to
the in personam jurisdiction of the federal and state courts located in the
City, County and State of New York and agree that any process in any such action
may be served upon any of them personally, or by certified mail or registered
mail upon them or their agent, return receipt requested, with the same full
force and effect as if personally served upon them in New York, New York. The
Parties executing this Agreement expressly and irrevocably waive any claim that
any such jurisdiction is not a convenient forum for any such suit or proceeding
and/or any defense or lack of in personam jurisdiction with respect thereto. In
the event of any such action or proceeding, the party prevailing therein shall
be entitled to payment from the other parties hereto jointly and severally of
all of its reasonable counsel fees and disbursements (except the Investor shall
have no payment or other obligation to any other Party involving a dispute
between such other Parties signatory hereto including the Company).

6.10

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

6.11

Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.12

Replacement of Shares.  If any certificate or instrument evidencing any Shares
is mutilated, lost, stolen or destroyed, the Company shall issue or cause to be
issued in exchange and substitution for and upon cancellation thereof, or in
lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested.  The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares.  If a replacement certificate or instrument evidencing any
Shares is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.





26







--------------------------------------------------------------------------------







6.13

Remedies.  In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, the Investor and the Company
will be entitled to specific performance under this Agreement against any other
parties Signatory hereto.  The Parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

6.14

Limitation of Liability.  Notwithstanding anything herein to the contrary, the
Company acknowledges and agrees that the liability of the Investor arising
directly or indirectly hereunder,  of any and every nature whatsoever shall be
satisfied solely out of the assets of the Investor, and that no trustee,
officer, other investment vehicle or any other Affiliate of the Investor or the
Investor, shareholder or holder of shares of beneficial interest of the Investor
shall be personally liable for any liabilities of the Investor.

6.15

Nature of Statements. All statements contained in any Schedule, agreement,
certificate or other instruments delivered by or on behalf of any Party hereto
pursuant to this Agreement, shall be deemed representations and warranties by
such Party.

6.16

Mr. Trimble.  In addition to the other representations and warranties of the
Company and/or Mr. Trimble set forth herein and/or elsewhere, Mr. Trimble and
the Company hereby represent and warranty to the Investor and the Company that
all representations and warranties of Mr. Trimble and all other information
and/or disclosure regarding Mr. Trimble including, but not limited to, in this
Agreement, any of the other Transaction Documents (including, but not limited
to, in any schedule and/or exhibit hereto and/or thereto), the 8Ks,  the 14f-1
and the “WHEREAS” and “NOW THEREFORE” clauses of this agreement are true and
correct in all respects and do not contain nor will contain any untrue statement
of a material fact or omit or will omit to state any material fact necessary, in
light of the circumstances under which made or will be made, in order to make
the statements herein or therein not misleading

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]





27







--------------------------------------------------------------------------------







 [SIGNATURE PAGE]

IN WITNESS WHEREOF, the Parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

COMPANY:

BEAR LAKE RECREATION INC.

By: /s/ Wayne R. Bassham

       Name: Wayne R. Bassham

 Title: President

INVESTOR:

MANCHESTER EXPLORER, L.P.




By: /s/ James Besser

        Name: James Besser (solely in his capacity as Managing Member of
Manchester Management Company, LLC, the General Partner of Manchester Explorer
L.P.




THREE CONTROLLING SHAREHOLDERS:

   /s/Wayne R. Bassham

   Wayne R. Bassham (in his individual capacity)







   /s/ Todd L. Albiston

   Todd L. Albiston (in his individual capacity)




   /s/ Derrick M. Albiston

   Derrick M. Albiston (in his individual capacity)

KELLY TRIMBLE




/s/ Kelly Trimble

(Individually with respect to Sections 2.2 (xvii), 4.2, 4.3 and 4.6, Article 6
(including, but not limited to, Section 6.16) or elsewhere where his name
appears directly and/or as a result of the words “a signatory to this Agreement”
or words of similar meaning)




[END OF SIGNATURE PAGE]











--------------------------------------------------------------------------------










LIST OF SCHEDULES AND EXHIBITS

A.

Schedules

1.

Schedule 1 – Cancelling Shareholder Information

2.

Schedule 2 - Existing Shares Information

3.

Schedule 2.2(vi) - Names of officer and directors of the Company resigning
effective at time of Closing

4.

Schedule 3 - Persons subject to Lock-up Agreements

5.

Schedule 3.1(c) - Indebtedness, Liabilities, Etc. immediately prior to Closing

6.

Schedule 3.1(w) – Agreements, Etc.

7.

Schedule 4.3 – Brokers

8.

Schedule 4.7 Outstanding Indebtedness and liabilities




B.

Exhibits

1.

Exhibit A - Form of Share Cancellation Agreement

2.

Exhibit B - Repurchase Agreement

3.

Exhibit C - Form of Lock-up Agreement

4.

Exhibit D – Form of Debt Cancellation Agreement

5.

Exhibit E - Form of Resignations

6.

Exhibit F - Articles of Incorporation and By-laws of the Company and each
amendment thereto since the Date of Incorporation














--------------------------------------------------------------------------------







SCHEDULE 1

Cancelling Shareholder Information

Names, Title and address of Cancelling Shareholder

Number of Shares owned beneficially or otherwise by such Person prior to Share
Cancellation and other pre-Closing transactions

Number of Shares owned beneficially or otherwise to be cancelled by such Person
in Share Cancellation at Closing

Remaining number of Shares owned beneficially or otherwise by such Person
following Share Cancellation and other pre-Closing transactions and Closing

1.

Wayne R. Bassham

285,716

181,634

104,082

2.

Todd L. Albiston

285,716

181,633

104,083

3.

Derrick M. Albiston

285,716

181,633

104,083

4.

Thomas J. Howells

104,916

104,916

0

Totals:

962,064

544,900

312,249 (267,248 of such shares to be sold to Kelly Trimble and Leonard W.
Burningham, Esq.








2







--------------------------------------------------------------------------------










SCHEDULE 2

Existing Shareholder Information of Three Controlling Shareholders and Mr.
Trimble

Name, Title and address of holder of Existing Shares

Aggregate number of Existing Shares owned beneficially and/or otherwise
following Share Cancellation, other pre-Closing transactions and Closing

Other securities of the Company beneficially and/or otherwise owned by such
Person following the Closing and the transaction related thereto including the
Share Cancellation

1.

Wayne R. Bassham

15,000

0

2.

Todd L. Albiston

15,000

0

3.

Derrick M. Albiston

15,000

0

4.

Kelly Trimble

308,678

0

Totals:

Existing Shares

0











3







--------------------------------------------------------------------------------










SCHEDULE 2.2(vi)

Officers and Directors of the Company

Name

Position

1.

Wayne R. Bassham

President and Director

2.

Todd L. Albiston

Secretary/Treasurer and Director

3.

Derrick M. Albiston

Vice President and Director











4







--------------------------------------------------------------------------------







SCHEDULE 3

Existing Shares constituting Indemnification Escrow Shares and subject to the
Indemnification Escrow Agreement and Leak-out Agreement

Names of each holder of Existing Shares subject to Leak-out Agreement

Aggregate number of Existing Shares owned beneficially and/or otherwise by such
Person)

1.

Wayne R. Bassham

15,000

2.

Todd L. Albiston

15,000

3.

Derrick M. Albiston

15,000

4.

Kelly Trimble

247,248

Total:

292,248 Existing Shares














--------------------------------------------------------------------------------







SCHEDULE 3.1(c)

Indebtedness, Etc.

Name of Person owed Indebtedness and/or other liability by the Company to such
Person

Aggregate dollar amount owed at Closing to such Person

1.

Wayne R. Bassham

$4,000

2.

Todd L. Albiston

$4,000

3.

Derrick M. Albiston

$4,000

4.

Leonard W. Burningham, Esq.

$25,000

5.

Shellie Schoope

$25,000

6.

Thomas J. Howells

$130,099

7.

Kelly Trimble

$129,670

8.

Miscellaneous Expense Reserve

$3,231

Total:

$325,000








2







--------------------------------------------------------------------------------










SCHEDULE 3.1(w)

Agreements, Etc.





3







--------------------------------------------------------------------------------







SCHEDULE 4.3

Brokers





4







--------------------------------------------------------------------------------







SCHEDULE 4.7

Indebtedness, Liabilities










A.

Schedule 4.7(i)










B.

Schedule 4.7(ii)





5







--------------------------------------------------------------------------------










EXHIBIT A

Form of Share Cancellation Agreement








6







--------------------------------------------------------------------------------










EXHIBIT B

Repurchase Agreement








7







--------------------------------------------------------------------------------










EXHIBIT C

Form of Leak-Out Agreement





8







--------------------------------------------------------------------------------










EXHIBIT D

Form of Debt Cancellation Agreement





9







--------------------------------------------------------------------------------










EXHIBIT E

Form of Resignation Letters





10







--------------------------------------------------------------------------------










EXHIBIT F

Articles of Incorporation and By-laws of the Company and each amendment thereto
since Date of Incorporation











11





